DETAILED ACTION
Status of Application
Claims 1-16 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/29/2019. It is noted, however, that applicant has not filed a certified copy of the JP2019-066211 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not (i) “driving environment recognizer configured to recognize…”, (ii) “a locator configured to a calculate…” and (iii) “a controller configured to give…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	(i) is interpreted as circuity according to p. 18 of the filed invention and the special programming is disclosed on the paragraph spanning p.10-11; 	(ii) is interpreted as circuity according to p. 18 and the special programming is disclosed on p. 7;	(iii) is interpreted as circuity according to p. 18 and the special programming is disclosed in Fig. 4.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	It is unclear which controller the final recitation of “the controller” refers to. It is interpreted as any controller.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Wang et al. (US 2017/0205825 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (US 2017/0205825 A1) in view of Raghu (US 9,459,623).
Claim 1, Wang et al. discloses an intersection start judgment device configured to judge whether to start an own vehicle at an intersection at which vehicles in all directions need to temporarily stop, the device comprising: 	an autonomous sensor that is disposed on the own vehicle and configured to detect a driving environment in front of the own vehicle ([0026] camera, Lidar, or the like. Paragraph [0025] in provisional); 	a locator configured to calculate a location of the own vehicle with map information and a global navigation satellite system ([0011] paragraph [0010] in provisional); and 	a controller configured to give, in a case where the own vehicle stopped temporarily at the intersection, start permission to the own vehicle when the number, counted by the driving environment recognizer, of other vehicles that are already stopping at the intersection becomes zero by subtraction counting ([0026]; An approaching vehicle is sensed by a host vehicle. The host vehicle remains stationary at the stop sign while the other vehicle approaches and waits until it leaves before driving. The detection of the vehicle is an act of counting the presence of another vehicle. The absence of the vehicle is an act of subtracting that sensed vehicle from its prior detection state. Paragraph [0025] in provisional).	Wang et al. does not explicitly disclose a driving environment recognizer configured to recognize, with the autonomous sensor, the driving environment of the own vehicle.		It is obvious in Wang et al. that for the camera/LIDAR or the like to detect another vehicle and control the system based therefrom that the computing system of the vehicle must recognize the vehicle in the data obtained by the sensors with the motivation of enabling the computing system to react properly to sensor data.	In the alternative:	Wang et al. does not explicitly disclose a driving environment recognizer configured to recognize, with the autonomous sensor, the driving environment of the own vehicle.		Raghu teaches a driving environment recognizer configured to recognize, with the autonomous sensor, the driving environment of the own vehicle (3:54-67; “Intersection Detection Unit 12”, “Vehicle detection unit 14”, “Pedestrian Detection Unit 16”, and/or “Intersection Decision Unit 18” ).	Furthermore (also part of the alternative rejection):	In anticipation of arguments that Wang et al. does not disclose counting a number of vehicles and an intersection and subtracting from that number until it equals zero before the vehicle traverses the intersection, Raghu is used to teach the aforementioned (it is noted that Wang et al. is still used to disclose the detection an determination of a stopping vehicle at an intersection).	Raghu teaches the aforementioned limitation (6:42-9:38; the detection of vehicles that are stopped are added to the data structure and removed, for example, when a vehicle leaves the intersection. The vehicle proceeds when the data structure is empty from removing counted vehicles).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Raghu with the motivation of improving record keeping by keeping an active record of vehicles at the intersection, including priority rules, and thereby ensuring safer and rule-abiding traversal of the intersection.	
As per Claim 2, Wang et al. discloses the intersection start judgment device according to claim 1, wherein the autonomous sensor is an image-capturing unit configured to capture the driving ([0026]).
As per Claim 10, Wang et al. discloses the intersection start judgment device according to claim 1, wherein the start permission is given by a brake controller and an acceleration/deceleration controller for automatic driving support being controlled by the controller (Controller 520 controlling the brakes and propulsion based on a signal to traverse the intersection).
As per Claim 11, Wang et al. discloses the intersection start judgment device according to claim 2, wherein the start permission is given by a brake controller and an acceleration/deceleration controller for automatic driving support being controlled by the controller (Controller 520 controlling the brakes and propulsion based on a signal to traverse the intersection).

As per Claim 16, Wang et al. discloses an intersection start judgment device configured to judge whether to start an own vehicle at an intersection at which vehicles in all directions need to temporarily stop, the device comprising: 	an autonomous sensor that is disposed on the own vehicle and configured to detect a driving environment in front of the own vehicle ([0026] camera, Lidar, or the like. Paragraph [0025] in provisional); and 	circuity configured to:	calculate a location of the own vehicle with map information and a global navigation satellite system ([0011] paragraph [0010] in provisional); 	in a case where the own vehicle stopped temporarily at the intersection, count the number of other vehicles that are already stopping at the intersection and give start permission to the own vehicle ([0026]; An approaching vehicle is sensed by a host vehicle. The host vehicle remains stationary at the stop sign while the other vehicle approaches and waits until it leaves before driving. The detection of the vehicle is an act of counting the presence of another vehicle. The absence of the vehicle is an act of subtracting that sensed vehicle from its prior detection state. Paragraph [0025] in provisional).	Wang et al. does not explicitly disclose circuitry configured to recognize, with the autonomous sensor, the driving environment of the own vehicle.		It is obvious in Wang et al. that for the camera/LIDAR or the like to detect another vehicle and control the system based therefrom that the computing system of the vehicle must recognize the vehicle in the data obtained by the sensors with the motivation of enabling the computing system to react properly to sensor data.	In the alternative:	Wang et al. does not explicitly disclose circuitry configured to recognize, with the autonomous sensor, the driving environment of the own vehicle.		Raghu teaches a driving environment recognizer configured to recognize, with the autonomous sensor, the driving environment of the own vehicle (3:54-67; “Intersection Detection Unit 12”, “Vehicle detection unit 14”, “Pedestrian Detection Unit 16”, and/or “Intersection Decision Unit 18” ).	Furthermore (also part of the alternative rejection):	In anticipation of arguments that Wang et al. does not disclose counting a number of vehicles and an intersection and subtracting from that number until it equals zero before the vehicle traverses Raghu is used to teach the aforementioned (it is noted that Wang et al. is still used to disclose the detection an determination of a stopping vehicle at an intersection).	Raghu teaches the aforementioned limitation (6:42-9:38; the detection of vehicles that are stopped are added to the data structure and removed, for example, when a vehicle leaves the intersection. The vehicle proceeds when the data structure is empty from removing counted vehicles).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Raghu with the motivation of improving record keeping by keeping an active record of vehicles at the intersection, including priority rules, and thereby ensuring safer and rule-abiding traversal of the intersection.

Claim(s) 3, 6, 9, 12, 13, 14, and 15 is/are rejected under 35 U.S.C. 103 as obvious by Wang et al. (US 2017/0205825 A1) in view of Miller et al. (US 8,718,906 B2) or, in the alternative, under 35 U.S.C. 103 as obvious over Wang et al. (US 2017/0205825 A1) in view of Raghu (US 9,459,623) further in view of Miller et al. (US 8,718,906 B2).
As per Claim 3, Wang et al. discloses the intersection start judgment device according to claim 1, wherein the autonomous sensor is a Lidar sensor configured to detect the driving environment ([0026]).	Wang et al. does not disclose wherein the autonomous sensor is a radar sensor.	However, Miller et al. teaches the aforementioned limitation (Fig. 5, item 44).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Miller et al. with the motivation of improving the safety of the system in traversing the intersection. Moreover, Miller et al. identifies that an optical device or a radar device may be used. It would have been obvious to try, by one of ordinary skill in the art prior the filing date of the claimed invention, to pick a radar sensor and incorporate it into the system of Wang et al.  since there are a finite number of identified, predictable potential solutions to the recognized need (identifying environmental features of an intersection) and one of ordinary skill in the art could have pursued the known potential solution with a reasonable expectation of success (identifying the environment with a radar sensor).
As per Claim 6, Wang et al. discloses the intersection start judgment device according to claim 3, wherein the driving environment recognizer is configured to divide the intersection into a plurality of areas based on a detection result by the autonomous sensor, and configured to detect states of the other vehicles in the plurality of divided areas.	However, Miller et al. teaches the aforementioned limitation (3:38-45).	The motivation to combine Miller et al. with Wang et al. was provided in the rejection of Claim 3.
As per Claim 9, Wang et al. discloses the intersection start judgment device according to claim 6, wherein the controller is configured to give the start permission to the own vehicle after the other vehicles exit from an intersection area among the plurality of divided areas.	However, Miller et al. teaches the aforementioned limitation (See Fig. 3; The situation where the host vehicle is the last in the priority line, once the other vehicles exit the intersection, traversal is allowance is determined).	The motivation to combine Miller et al. with Wang et al. was provided in the rejection of Claim 3.
Claim 12, Wang et al. discloses the intersection start judgment device according to claim 3, wherein the start permission is given by a brake controller and an acceleration/deceleration controller for automatic driving support being controlled by the controller (Controller 520 controlling the brakes and propulsion based on a signal to traverse the intersection).
As per Claim 13, Wang et al. does not disclose the intersection start judgment device according to claim 1, wherein a notifying tool is driven by the controller to make a driver recognize the start permission.	However, Miller et al. teaches the aforementioned limitation (7:24-30)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Miller et al. with the motivation of informing drivers/passengers of the intentions of the vehicle thereby reducing confusion.	
As per Claim 14, Wang et al. does not disclose the intersection start judgment device according to claim 2, wherein a notifying tool is driven by the controller to make a driver recognize the start permission.	However, Miller et al. teaches the aforementioned limitation (7:24-30)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Miller et al. with the motivation of informing drivers/passengers of the intentions of the vehicle thereby reducing confusion.
Claim 15, Wang et al. does not disclose the intersection start judgment device according to claim 3, wherein a notifying tool is driven by the controller to make a driver recognize the start permission.	However, Miller et al. teaches the aforementioned limitation (7:24-30)	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang et al. to provide the aforementioned limitations taught by Miller et al. with the motivation of informing drivers/passengers of the intentions of the vehicle thereby reducing confusion.
Claim(s) 4, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as obvious over Wang et al. (US 2017/0205825 A1) in view of Raghu (US 9,459,623).
As per Claim 4, Wang et al. does not explicitly disclose the intersection start judgment device according to claim 1, wherein the driving environment recognizer is configured to divide the intersection into a plurality of areas based on a detection result by the autonomous sensor, and configured to detect states of the other vehicles in the plurality of divided areas.	However, Raghu teaches the aforementioned limitation (See Fig. 2. The host vehicle determines the position of multiple vehicles in multiple areas. Further areas include where the pedestrians are crossing and the intersection itself, where a vehicle crossing the intersection can be detected).	The motivation to combine Wang et al. and Raghu was provided in the rejection of Claim 1.

As per Claim 5, Wang et al. discloses the intersection start judgment device according to claim 2, wherein the driving environment recognizer is configured to divide the intersection into a plurality of Raghu teaches the aforementioned limitation (See Fig. 2. The host vehicle determines the position of multiple vehicles in multiple areas. Further areas include where the pedestrians are crossing and the intersection itself, where a vehicle crossing the intersection can be detected).	The motivation to combine Wang et al. and Raghu was provided in the rejection of Claim 1.

As per Claim 7, Wang et al. does not explicitly disclose the intersection start judgment device according to claim 4, wherein the controller is configured to give the start permission to the own vehicle after the other vehicles exit from an intersection area among the plurality of divided areas.	However, Raghu teaches that when a vehicle exits a divided area the host vehicle may be allowed to pass (9:15-22; The example of Fig. 2 shows that when a vehicle (61) passes through the intersection it is removed from the data structure. 9:23-38 teaches that an empty table allows for the host vehicle to proceed. An example where there is only one other vehicle, where the one other vehicle proceeds through the intersection would result in an empty table and allow the host vehicle to proceed). 	The motivation to combine Wang et al. and Raghu was provided in the rejection of Claim 1.

As per Claim 8, Wang et al. discloses the intersection start judgment device according to claim 5, wherein the controller is configured to give the start permission to the own vehicle after the other vehicles exit from an intersection area among the plurality of divided areas.	However, Raghu teaches that when a vehicle exits a divided area the host vehicle may be allowed to pass (9:15-22; The example of Fig. 2 shows that when a vehicle (61) passes through the intersection it is removed from the data structure. 9:23-38 teaches that an empty table allows for the host vehicle to proceed. An example where there is only one other vehicle, where the one other vehicle proceeds through the intersection would result in an empty table and allow the host vehicle to proceed). 	The motivation to combine Wang et al. and Raghu was provided in the rejection of Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619